Case 3:19-cv-01594-TAD-KLH Document 19 Filed 06/10/20 Page 1 of 1 PageID #: 95




                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

KENYADA SHONTEL BROOKS                                     CASE NO. 3:19-CV-01594

VERSUS                                                     JUDGE TERRY A. DOUGHTY

WAL-MART ASSOCIATES, INC., ET AL.                          MAG. JUDGE KAREN L. HAYES

                                      JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc, No. 17] having been

considered, together with the Objections thereto filed with this Court [Doc. No. 18], and, after a

de novo review of the record, finding that the Magistrate Judge's Report and Recommendation is

correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED AND DECREED that defendant, Walmart, Inc.’s

motion to dismiss for improper venue [Doc. No. 10] is GRANTED, and that this case is hereby

DISMISSED, without prejudice, in its entirety. Fed.R.Civ.P. 12(b)(3).

       IT IS FURTHER ORDERED ADJUDGED AND DECREED that Walmart, Inc.’s

alternative request to transfer [Doc. No. 10] is DENIED.

       IT IS FURTHER ORDERED ADJUDGED AND DECREED that defendant, City of

Olive Branch, Mississippi’s motion to dismiss for lack of personal jurisdiction [Doc. No. 6] is

DENIED, as moot.

       Monroe, Louisiana, this 10th day of June, 2020.



                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
